Citation Nr: 1519543	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  03-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher rating for traumatic arthritis of the right ankle, currently evaluated as 10 percent disabling.  

2. Entitlement to a higher rating for laxity of the right ankle, currently evaluated as 10 percent disabling from August 31, 2009, to November 2, 2011; 0 percent disabling from November 3, 2011, to May 1, 2013; and 10 percent disabling from May 2, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1991. 

This appeal to the Board of Veterans' Affairs (Board) arises from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2005, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript of that proceeding is of record.  In November 2005, the Board, in part, remanded the matters to the RO for additional development of the record. 

In July 2010, the Board denied a rating in excess of 10 percent for traumatic arthritis of the right ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in April 2012, the Court issued a Memorandum Decision (Memorandum) which vacated the Board's July 2010 decision and remanded the matter to the Board for action consistent with the Memorandum. 

In April 2013, the Board remanded the claim for additional development of the record, to include obtaining up-to-date VA treatment records and affording the Veteran a VA ankle examination.  The Board also remanded two other issues pertaining to earlier effective dates for service connection for hypertension and erectile dysfunction per Manlincon v. West, 12 Vet. App. 238 (1999).  As directed by the Board, the RO issued a statement of the case as to those issues.  The Veteran did not perfect an appeal to the Board by filing a substantive appeal; therefore, the issues pertaining to earlier effective dates for hypertension and ED are not in appellate status or otherwise before the Board. 

In a September 2013 rating decision, the RO granted a separate evaluation for laxity of the right ankle, with an evaluation of 10 percent effective from August 31, 2009; a noncompensable evaluation from November 3, 2011; and a 10 percent evaluation from May 2, 2013.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased rating for the right ankle disability remains on appeal and consists of the question of whether evaluations in excess of those noted above for laxity of the right ankle are warranted.  The caption on the title page has been amended to reflect this scope.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through January 2014.  In an October 2013 Statement of the Case and a September 2014 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. For the entire rating period, the Veteran's right ankle disability (arthritis) has been manifested by subjective complaints of pain, swelling, and recurrent sprains, and objective evidence of dorsiflexion to no less than 10 degrees and plantar flexion to no less than 20 degrees (after consideration of DeLuca factors), along with functional impairment consisting of more movement than usual, less movement than usual, pain on movement, disturbance of locomotion, and interference with sitting/standing/weight-bearing; there has been no objective evidence of ankylosis.  

2. Since June 17, 2009, the Veteran's right ankle laxity is manifested by objective evidence of moderate disability with instability; there is no evidence of marked disability with instability. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a higher 20 percent rating for traumatic arthritis of the right ankle have been met for the entire increased rating period . 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, and no more, for right ankle laxity and instability, have been met since June 17, 2009. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.25, 4.7, 4.71a, DCs 5262, 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, VA sent the Veteran a March 2006 VCAA letter that provided him with appropriate notice, with subsequent readjudications in an August 2008, October 2013, and September 2014 supplemental statements of the case (SSOC). See Dingess v. Nicholson, 19 Vet. App. 473 (2006). See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112. 

With respect to the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

In April 2013, the Board remanded the claim for increased ratings for the purposes of obtaining up-to-date VA treatment records (which was subsequently accomplished), and to schedule the Veteran for a VA ankle examination (which took place in May 2013).  The Board finds that the RO has fully complied with the April 2013 remand instructions.


All other relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, private medical records, VA examination reports (with clarifying addendum per April 2013 Board remand), records from the Social Security Administration, and statements and testimony from the Veteran and his representative. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2014).


Increased Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Factual Background

By way of brief procedural history, service treatment records show that the Veteran sustained an injury to the right ankle that was diagnosed as status post right ankle subtalar dislocation in September 1990.  The right ankle was treated with a short leg cast which was removed in November 1990; a diagnosis of right ankle inversion was provided at that time.  

In November 1991, he was granted service connection for a dislocated right ankle and assigned a noncompensable disability rating.  

In August 2001, the Veteran filed for an increased rating.  In June 2001, the RO granted a 10 percent disability rating for his ankle condition, characterizing as arthritis due to trauma.  

The Veteran filed the current claim for an increased rating in April 2002, which the RO denied in April 2003.  As noted in the introduction, the Board denied a rating in excess of 10 percent in a July 2010 decision, which the Veteran appealed to the Court.  The Board then remanded the claim for further development, during which time the RO granted a separate rating for laxity of the right ankle in September 2013.  

The Veteran underwent a VA examination in August 2002.  He reported current, intermittent pain in the ankle which was increased with standing/activity.  The Veteran's gait was normal and he did not use any walking aids.  Objective examination of the right ankle revealed mild tenderness to palpation of the lateral ligaments.  The examiner noted active range of motion in the right ankle as 50 degrees dorsiflexion, 30 degrees plantar, 30 degrees of inversion, and 10 degrees of eversion.  The assessment was right ankle pain with a history of severe lateral ankle sprain.

Here, the Board briefly notes that VA regulations define normal dorsiflexion of the ankle to be 20 degrees. See 38 C.F.R. § 4.71a, Plate II.  With respect to the 50 degrees of dorsiflexion noted by the August 2002 VA examiner, pursuant to the Board's April 2013, the RO sought clarification as to this finding. See also April 2012 Court Memorandum.  In a September 2013 addendum, a VA examiner reviewed the Board's 2013 remand, the August 2002 VA examination, and a more recent May 2013 VA examination report, and stated that the word "dorsiflexion" was used incorrectly and should have been "plantar flexion of 50 degrees and dorsiflexion of 15 degrees as otherwise noted."

A March 2003 private treatment record reflects that the Veteran presented to the Emergency Room with complaints of right ankle pain.  He stated that he had sprained his right ankle four days before and there was significant tenderness to palpation over the talofibular ligaments and lateral malleolus but no obvious crepitus or deformity.  Sensation was normal.  Medial ankle, fibula, and foot were nontender and normal.  The Veteran was fitted in a stirrup splint and discharged. 

In the August 2003 VA Form 9, the Veteran described limited range of motion of the right ankle, as well as occasional incapacitating exacerbations, constant pain, swelling, and constant re-injury due to weakness. 

February 2005 private x-rays of the right ankle show the presence of degenerative joint disease and minute bone spurs.  A May 2005 private treatment note reflects normal range of motion of the lower extremities. 

A private June 2005 physical examination of the right ankle noted complaints of joint pain, tenderness, stiffness, and limited motion.  Objective examination confirmed redness, mild edema, crepitation, and decreased range of motion. 

During his August 2005 Board hearing, the Veteran described daily swelling of the right ankle; "cracking sounds"; constant pain; and weakness.  The Veteran also asserted that the August 2002 VA ankle examination was deficient with respect to the recorded range of motion findings and lack of DeLuca analysis.  

An October 2006 private treatment note reflects complaints of pain and swelling in the right ankle.  The Veteran reported that the maximum severity of his condition was mild and stated that symptoms were currently mild.  

A January 2007 VA examination report reflects a history of ankle pain in service and findings of normal range of motion of the lower extremities, with some pain noted during right ankle range of motion and normal motor strength and tone. 

An October 2007 VA examination report reflects normal range of motion of the lower extremities with some pain ranging in the right ankle. 

A May 2009 VA treatment note reflects complaints of chronic pain in the right ankle and findings of a tender right ankle with motion.  

A June 2009 VA treatment note reflects complaints of right ankle pain since service.  Objectively, there was pain on examination with pressure over the lateral ankle ligament area, but no evidence of crepitus or restricted ankle range of motion.  The assessment was chronic inversion ankle sprain with associated instability. 

A contemporaneous VA MRI report noted degenerative joint disease at the tibiotalar joint of the right ankle as well as at the subtalar joint of the foot.  A small joint effusion was noted at the tibiotalar joint of the ankle.  There was dystrophic ossification at the interosseous ligament between the distal aspect of the right tibia and fibula, which could be due to an old injury.  Small enthesiophytes were noted at the plantar and posterior aspects of the calcaneus.  No other abnormalities were visualized.  

An August 2009 VA physical therapy note reflected that the right tibiotalar ligament was tender to palpation.  The Veteran was ambulatory without antalgia and without assistive device.  He complained of right ankle soreness, instability, and occasional pain and discomfort with prolonged walking and weight bearing.  Intermittent swelling was also endorsed.  The Veteran reported that pain medications were helpful.  Objectively, strength was 5/5 normal limits; ankle joint range of motion were normal.  Mild laxity was noted.  No effusion or swelling was noted.  Sensation was intact.  The assessment was decreased functional level due to decreased right ankle stability.  This was noted as being as result of ligamentous laxity of the lateral right ankle (anterior tibiotalar) complex. 

A September 2010 VA treatment note reflected right ankle dorsiflexion of 15 degrees with pain beginning at 15 degrees, and plantar flexion of 30 degrees with pain at 30 degrees.  

The Veteran underwent a VA examination in November 2011.  A diagnosis of degenerative joint disease was noted.  The Veteran reported flare-ups reaching a 7/10 on the pain scale.  Range of motion of the right ankle was as follows: plantar flexion to 40 degrees, with pain beginning at 0 degrees of flexion; and dorsiflexion to 10 degrees, with pain beginning at 0 degrees of dorsiflexion.  Repetitive-use testing was performed.  Right ankle plantar flexion (post-test) was to 20 degrees, while dorsiflexion was to 10 degrees.  Additional limitation in range of motion in the ankle following repetitive-use testing was noted.  Functional loss was noted as pain on movement.  There was localized tenderness/pain on palpation of the joints/soft tissue of the ankle.  No joint instability was noted.  Ankylosis was not present.  The examiner did not find that the Veteran's ankle condition impacted his ability to work. 

The Veteran most recently underwent a VA ankle examination in May 2013.  He reported that his ankle pain was progressively worsening; the pain was described as constant and aching, and exacerbated by prolonged walking.  He reported associated stiffness, swelling, and occasional giving-way.  He wore a brace.  He reported that he takes meloxicam and tramadol which helps.  He reported flare-ups that limited prolonged walking/climbing and standing (he could walk up to 40/50 minutes).  Right ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right ankle dorsiflexion was to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  He was able to perform repetitive-use testing; following testing, plantar flexion measured 45 degrees or greater, while dorsiflexion measured 15 degrees.  There was no additional limitation in range of motion following the repetitive-use testing.  Functional loss included less movement than normal, pain on movement, and disturbance in locomotion, interference with sitting/standing/weight-bearing.  Tenderness/pain on palpation of the joints/soft tissues was present.  Muscle strength testing of ankle flexion/dorsiflexion was 5/5.  Laxity was present.  Ankylosis was not demonstrated. 

Analysis 

For the entire rating period, the Veteran's right ankle disability is rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5271-5010 for traumatic arthritis with residual limitation of ankle motion.  The Veteran is also in receipt of a separate rating for laxity of the right ankle (associated with arthritis), which is rated as 10 percent disabling from August 31, 2009, to November 2, 2011; 0 percent disabling from November 3, 2011, to May 1, 2013; and 10 percent disabling from May 2, 2013, under DC 5271 by analogy.  

Under the rating criteria at 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is prescribed for moderate limited motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for the right ankle disability more closely approximates "marked" limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 for the entire rating period.  At the 2011 VA medical examination, right ankle dorsiflexion was limited to 10 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 20 degrees (out of 45 degrees) after taking Deluca factors such as painful motion and repetitive use into consideration.  The Board acknowledges that the August 2002 and May 2013 VA medical examination reports show greater ranges of motion for the right ankle that could arguably be more consistent with a 10 percent schedular rating under DC 5271.  However, the 2002 examination is of limited probative value because the VA medical examiner did not record the degree at which there was evidence of pain on right ankle motion (or any other Deluca factors for that matter), while the 2013 examination demonstrated other significant functional impairment/loss that, when considered with the limited dorsiflexion, is commensurate with the next higher rating (i.e., 20 percent). 

In sum, when considering the Veteran's consistent statements and testimony concerning severe right ankle symptomatology (incapacitating episodes, pain, swelling, recurrent sprains/re-injuries, etc.,) over the course the nearly 12-year appeal period, along with the above-noted objective findings of limited ankle motion and functional impairment/loss (e.g., less movement than normal (May 2013 VA Examination), more movement than normal (August 2002 VA examination), pain on movement (November 2011 and May 2013 VA Examinations), disturbance of locomotion (May 2013 VA Examination), and interference with sitting/standing/weight-bearing (May 2013 VA Examination)), the Board finds that, overall, the limitation of right ankle motion demonstrated throughout the rating period more nearly approximates "marked" limitation of the right ankle. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, and Mitchell, supra.  Therefore, the criteria for a 20 percent rating under DC 5271 are met for the entire rating period.  A 20 percent rating is the maximum rating available under DC 5271.

A rating in excess of 20 percent for the right ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  Indeed, a rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle.  Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted. 

With respect to the diagnosed right ankle arthritis, a separate rating for arthritis (degenerative disease) is not warranted under DC 5003 or 5010, because the Veteran is already in receipt of a compensable rating for limitation of motion of the ankle joint. See 38 C.F.R. § 4.14 (avoidance of pyramiding).  

The Board also finds that the weight of the evidence is against finding that the right ankle disability picture more closely approximates a severe foot injury so that the criteria for a rating in excess of 20 percent under DC 5284 for other foot injuries are met.  Under DC 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284.  In this case, the weight of the evidence shows that the Veteran has limitation of right ankle motion, to include functional factors that limit motion (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as described above; however, the Veteran does not have right ankle ankylosis; he does not require an assistive device for mobility; and he experiences no associated, decreased sensation or muscle strength.  Moreover, to the extent that right ankle laxity is demonstrated, the Board notes that such already contemplated in a separately assigned rating discussed immediately below (see September 2013 rating decision). See 38 C.F.R. § 4.14 (avoidance of pyramiding).  For these reasons, the Board finds that the disability picture does not more closely approximate severe foot injury so that a 30 percent rating under DC 5284 is warranted.

In sum, the evidence is, at worst, in equipoise and, resolving all reasonable doubt in favor of the Veteran, a 20 percent rating is warranted for right ankle arthritis/limitation of motion for the entire period on appeal.


Laxity/Instability of the Right Ankle

With respect to the separate rating assigned for laxity of the right ankle, the Board notes that there is no specific diagnostic code that contemplates laxity of the ankle.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  In this case, in September 2013, the RO assigned a separate, staged rating for laxity by analogy under DC 5271. See Hart, supra.  Specifically, a 10 percent rating was assigned for moderate laxity, effective from August 31, 2009; a 0 percent rating was assigned (based on the absence of laxity) effective from November 3, 2011; and a 10 percent rating was again assigned for moderate laxity from May 2, 2013.  

As an initial matter, although there is no evidence of malunion of the Veteran's right tibia and fibula, the Board finds that the objective evidence of right ankle instability/laxity is more appropriately evaluated analogously under Diagnostic Code 5262.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).

Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; a slight ankle disability warrants a 10 percent rating; a moderate ankle disability warrants a 20 percent rating; and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In this case, the first objective findings in the record of right ankle instability/laxity are shown in June 2009.  Specifically, a June 17, 2009, VA podiatry consultation/examination provided a diagnosis of chronic right ankle inversion sprain with associated instability; he was prescribed an ankle brace later that month. See June 22, 2009, Prosthetic Request.  Here, the Board will resolve all doubt in the Veteran's favor and grant a 20 percent rating (by analogy under DC 5262) for moderate laxity of the right ankle, effective June 17, 2009, based on the podiatry/medical examination of the same date.  In so finding, the Board acknowledges that the Veteran has complained of ankle instability/giving at various times during the appeal; however, there are simply no objective findings or diagnoses of ankle instability/laxity prior to June 17, 2009.  Therefore, a separate rating for associated laxity of the right ankle is not warranted prior to that date.  

The Board also notes that the RO assigned a 0 percent rating for laxity, effective November 3, 2011, because a VA examination of the same date failed to reflect any objective findings of laxity/instability.  However, in light of the relatively contemporaneous June and August 2009 VA treatment reports expressly noting laxity/instability of the right ankle; the June 2009 prescription for an ankle brace; the May 2013 VA examination noting joint instability; and the Veteran's October 2013 statements indicating a lengthy history of ankle laxity/instability and daily use of a brace; the Board finds that an increased rating of 20 percent for moderate laxity (by analogy under DC 5262) of the right ankle is warranted for this period. 

However, at no point during the relevant period(s) (i.e., from June 17, 2009, to the present) are the Veteran's right ankle symptoms severe enough to a merit higher rating for laxity.  Again, there is no Diagnostic Code for laxity, so VA must rate by analogy. See Butts, supra.  In this case, the Veteran experiences symptoms of giving-way/instability of the right ankle and he wears a brace for support on a daily basis.  Despite this, the Veteran can walk 40 to 50 meters at a time (with a normal gait, no less); he is able to stand (albeit not for prolonged periods of time); and the Veteran, himself, has reported only "occasional" giving-way (see May 2013 VA examination report).  Therefore, the ankle disability is not marked, but rather is moderate.  These findings are commensurate with no more than moderate ankle instability/laxity.  There are no other applicable diagnostic codes that would allow for a higher rating for the Veteran's moderate right ankle laxity.  

In sum, the evidence is, at worst, in equipoise and, resolving all reasonable doubt in favor of the Veteran, a 20 percent rating is warranted for right ankle laxity since June 17, 2009. 

Other Considerations

Here, the Board briefly notes that by virtue of this decision, the Veteran is now in receipt of a combined 40 percent rating for disabilities of the right ankle/lower extremity.  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed. 38 C.F.R. § 4.68 (2014).  38 C.F.R. § 4.71, Diagnostic Code 5167 provides a maximum 40 percent evaluation for loss of use of the foot.  Diagnostic Code 5165 provides a 40 percent evaluation for amputation at a level lower than the knee, permitting a prosthesis.  Therefore, although separate ratings for different right ankle disabilities arising from the Veteran's service-connected disability are permissible (and, in this case, have been assigned), they cannot exceed a combined 40 percent evaluation.  

The Board also acknowledges that through the submission of lay statements/testimony discussed above, the Veteran has reported chronic right ankle pain/swelling/instability which results in difficulties standing and walking.  The Board observes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through her senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his ankle disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's ankle disability is more probative for the purposes of assigning a rating in conjunction with the relevant schedular rating criteria and the Board finds that the pain, functional impairment, and instability reported have been appropriately considered in the currently assigned 20 percent ratings in effect during the appeal period.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's right ankle disability.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 38 C.F.R. 3.321(b)(1). 

The Veteran's service-connected right ankle arthritis and right ankle laxity result in limitation of motion, associated functional loss, and joint instability.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected right ankle disability are adequate; and referral for extraschedular consideration is not required. Thun, supra; 38 C.F.R. § 3.321(b)(1). 

Lastly, the Veteran is also in receipt of TDIU.  Thus, consideration of whether referral or remand of a claim for TDIU is not warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).


ORDER

For the entire period on appeal, a 20 percent rating, but no higher, for traumatic arthritis of the right ankle is granted. 

Since June 17, 2009, an initial 20 percent rating, but no higher, for laxity/instability of the right ankle is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


